DETAILED ACTION
1.	This office action is in response to U.S. Patent Application No.: 17/203/004 filed on 3/16/21 with effective filing date 3/26/2020. Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claim(s) 1-2, & 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Seregin et al. US 2020/0099924 A1 in view Chiang et al. US 2020/0120339 A1.
Per claims 1 & 5, Seregin et al. discloses a method for decoding video, comprising: receiving a bitstream including a coding unit of a video frame, the coding unit being coded in a skip mode or a direct mode (para: 60, e.g. video compression techniques may include applying different prediction modes);
 determining whether the coding unit has a width greater than a threshold width or a height greater than a threshold height (para: 19, e.g. the vertical transform for the block is determined to be a first type of vertical transform when the height of the block is less than the second threshold; the vertical transform for the block is determined to be a second type of vertical transform when the height of the block is greater than the second threshold; the first type of vertical transform is different than the second type of vertical transform). 
	Seregin et al. fails to explicitly disclose the remaining claim limitation. 
	Chiang et al. however in the same field of endeavor teaches in response to the coding unit having the width greater than the threshold width or the height greater than the threshold height (71, e.g. for a block with size larger than a particular threshold such as 4.times.4, 8.times.8, 16.times.16, 32.times.32, 64.times.64, or 128.times.128; one benefit of disabling or forbidding MH mode for intra for larger blocks is to reduce the size of a buffer for generating the hypothesis of intra prediction), enabling a motion vector angular prediction process to store one or more motion vector angular prediction candidates in a candidate list storing a plurality of motion candidates associated with the coding unit (para: 43, e.g. position dependent intra prediction combination (PDPC) is applied to some of the intra modes without signaling: planar, DC, horizontal, vertical, bottom-left angular mode and its x adjacent angular modes, and top-right angular mode and its x adjacent angular modes); and performing an inter prediction to the coding unit according to the candidate list and an index parsed from the bitstream (para: 90, e.g. the syntax for signaling the selection of the inter-prediction and intra-prediction candidates may include one single index that selects the inter-prediction and intra-prediction candidates from one combined list that includes both Candidate list I and Candidate List II).
Therefore, in view of disclosures by Chiang et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Seregin et al. and Chiang et al. in order to provide a multi-hypothesis mode to improve inter prediction. The simplification scheme omits the filtering process, reduces the length of intra interpolation filter and omits the tools for improving intra prediction. 

Per claims 2 & 6, Chiang et al. further teaches the method of claim 1, further comprising: in response to another coding unit having a width equal to the threshold width and a height equal to the threshold height, disabling the motion vector angular prediction process to derive the candidate list storing the plurality of motion candidates associated with the another coding unit without storing any motion vector angular prediction candidate in the candidate list (para: 09 & 74, e.g. the combined prediction mode is disabled when the width of the current block or the height of the current block is greater than a threshold length; the video coder disables MH mode for Intra (or MH mode for inter) for coding the block if the width or the height of the block is greater than 64, e.g., the MH mode for Intra has a disabling threshold length, width, or height>64; blocks for which MH mode for intra is enabled are illustrated as unshaded, while blocks for which MH mode for intra is disabled are illustrated as shaded).

Allowable Subject Matter
5.	Claims 3-4 & 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record in particular Liu et al. US 2021/0144400 A1 in view of Yao CN112055203A, does not disclose, with respect to claim 9, filling a first reference unit being a first entry in the reference list with a predefined motion information if the motion information of a first neighboring block associated with the first reference unit is unavailable; and filling a remaining reference unit with the motion information filled in a previous neighboring reference unit in the reference list if the motion information of the neighboring block associated with the remaining reference unit is unavailable; and performing a motion vector angular prediction process to obtain one or more motion vector angular prediction candidates for each subblock by using the reference list according to one or more prediction directions as claimed.  
Rather, Liu et al.  discloses the method involves calculating differences between two reference blocks associated with the current block associated with a sub-block within the current block based on representative positions of the reference blocks during a conversation between a current block of video and a bitstream representation of the current block. The conversion is performed based on the differences. The differences are calculated that include calculating differences of interlaced positions of the two reference blocks. The differences are calculated that includes calculating differences of even rows of the two reference block.
 Similarly, Yao discloses dividing a current block into a plurality of first sub-blocks, and constructing a unidirectional motion information candidate list of the current block based on time domain motion information of at least two first sub-blocks; calculating coding cost based on the weight array, and selecting multiple groups of motion information with the minimum replacement price from the unidirectional motion information candidate list as multiple groups of first candidate motion information; based on the plurality of sets of first candidate motion information, a final prediction mode is selected from the original prediction modes. 
The same reasoning applies to claim 10-20 mutatis mutandis.  Accordingly, claims 9-20 are allowed.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325. The examiner can normally be reached Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Irfan Habib/               Examiner, Art Unit 2485